Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
20, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 20, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00220-CV
____________
 
IN RE RAY ALBERT JONES, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On March
15, 2007, relator filed a petition for writ of mandamus in this
court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the William Howard White, Mayor, City of
Houston, to place relator on the ballot for the May 12, 2007, special election
for City Council.




Relator
asserts that when he filed his application it was reviewed and accepted as
fully compliant with all rules and regulations.  An affidavit from Imelda
Varela, an Administration Manager with the Mayor=s Office disputes relator=s assertions.    Because the Texas
Supreme Court=s holdings in In re Francis, 186 S.W.3d 534, 537 (Tex.
2006), and In re Sharp, 186 S.W.3d 556, 557 (Tex. 2006), concern only
defective filings that have erroneously been approved, we find there are fact issues that must
be determined after a hearing on the merits.  Accordingly, we deny relator=s petition for writ of mandamus.  See
In re Angelini, 186 S.W.3d 558, 559 (Tex. 2006).
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 20, 2007.
Panel consists of Justices Yates,
Edelman, and Seymore.